
  Luxembourg 1868 (rev. 2009)
  
  

  
  Subsequently amended 


Chapter I. Of the State, of its Territory and the Grand Duke



Article 1


The Grand Duchy of Luxembourg is a democratic, free, independent and indivisible State.



Article 2


The boundaries and chief towns of the judicial or administrative districts, of the cantons and of the communes may only be changed by virtue of a law.



Article 3


The Crown of the Grand Duchy is hereditary within the family of Nassau conforming to the Pact of 30 June 1783, to Article 71 of the Treaty of Vienna of 9 June 1815, and to Article 1 of the Treaty of London of 11 May 1867.



Article 4


The person of the grand Duke is inviolable.



Article 5




1. The Grand Duke of Luxembourg attains his majority on the completion of eighteen years of age. When he accedes to the throne, he takes, as soon as possible, in the presence of the Chamber of Deputies or of a deputation appointed by it, the following oath:




2. "I swear to observe the Constitution and the laws of the Grand Duchy of Luxembourg, to maintain the national independence and integrity of the territory, as well as public and individual freedoms."



Article 6


If on the death of the Grand Duke, His successor is a minor, the regency is exercised conforming to the Family Pact.



Article 7


If the Grand Duke finds it impossible to reign, the regency is provided for as in the case of minority.


In the case of vacancy of the throne, the Chamber provides for the regency provisionally. A new Chamber, convoked with the double numbers within thirty days, provides for the vacancy definitely.



Article 8


When he enters into his functions, the Regent takes the following oath:


"I swear fidelity to the Grand Duke. I swear to observe the Constitution and the laws of the country."



Chapter II. Public Freedoms and Fundamental Rights



Article 9


The status of Luxembourger is acquired, retained and lost in accordance with the rules determined by civil law.


This Constitution and other laws concerning political rights determine those which are, beyond this quality, conditions necessary for the exercise of these rights.


By derogation of the preceding paragraph, the law can confer the exercise of political rights on non-Luxembourgers.



Article 10


[Abrogated]



Article 10bis




1. Luxembourgers are equal before the law.




2. They are admissible to all public, civil and military employment; the law determines the admissibility of non-Luxembourgers for such employment.



Article 11




1. The State guarantees the natural rights of the human person and of the family.




2. Women and men are equal in rights and duties. The State sees to active promotion of elimination of impediments which may exist in matters of equality between women and men.




3. The State guarantees the protection of private life, save the exceptions established by the law.




4. The law guarantees the right to work and the State sees to [the] assurance to each citizen [of] the exercise of this right. The law guarantees the syndical freedom and organizes the right to strike.




5. The law regulates as to their principles[:] social security, the protection of health, the rights of workers, [and] the struggle against poverty and social integration of citizens affected by a handicap.




6. The freedom of commerce and industry, the exercise of liberal professions and of agricultural labor are guaranteed, save for the restrictions established by the law.


In matters of exercise of the liberal professions, the power to make regulations may be granted to professional organs endowed with civil personality.


The law can submit these regulations to procedures of adoption, amendment or suspension without prejudice to the attributions of judicial or administrative tribunals.



Article 11bis


The State guarantees the protection of the human and cultural environment, and works for the establishment of a durable equilibrium between the conservation of nature, in particular its capacity for renewal, and the satisfaction of the needs of present and future generations.



Article 12


Individual freedom is guaranteed. No one may be prosecuted except in the cases specified by the law and in the form which it prescribes. No one may be arrested or detained [plac] except in the cases specified by the law and in the form which it prescribes. Except in the case of flagrante delicto, no one may be arrested except by virtue of a substantiated order of a judge, which must be served, at the moment of the arrest, or at the latest within twenty-four hours. Every person must be informed without delay of the means of legal recourse [they] have at [their] disposal to recover their freedom.



Article 13


No one may be deprived against his will of the judge that the law assigns to him.



Article 14


No penalty may be established or applied except by virtue of the law.



Article 15


The domicile is inviolable. An intrusion can only be made in the cases specified by the law and in the forms that it prescribes.



Article 16


One may only be deprived of his property for a reason of public utility and [with] consideration [of a] just indemnity, in the case and in the manner established by the law.



Article 17


The penalty of the confiscation of property may not be established.



Article 18


The death penalty may not be established.



Article 19


The freedom of religions, that of their public exercise, as well as the freedom to manifest religious opinions, are guaranteed, save for the repression of crimes committed on the occasion of the practice of these freedoms.



Article 20


No one may be forced to take part in any manner whatsoever in the acts and ceremonies of a religion or to observe its days of rest.



Article 21


Civil marriage must always precede the nuptial benediction.



Article 22


The intervention of the State in the nomination and the installation of the leaders of religions, the mode of nomination and dismissal of other ministers of religions, the faculty of the former or the latter corresponding to their superiors and of the publication of their acts, as well as the relation between the Church and the State, are subject to conventions submitted to the Chamber of Deputies for the provisions which necessitate its intervention.



Article 23


The State sees to the organization of primary education, which will be obligatory and free and to which access must be guaranteed to every person inhabiting the Grand Duchy. Medical and social assistance is regulated by the law.


It creates establishments of free secondary instruction and the necessary courses of higher education.


The law determines the means of supporting public instruction as well as the conditions of supervision by the Government and the communes; it regulates additionally all [matters] concerning education and provides, according to the criteria that it determines, a system of financial aid in favor of pupils and students.


Anyone is free to study in the Grand Duchy or abroad and to attend the universities of his choice, subject to the provisions of the law on the conditions of admission to employment [in], and to the exercise of[,] certain professions.



Article 24


The freedom to manifest one's opinion by speech in all matters, and the freedom of the press are guaranteed, save the repression of offenses committed on the occasion of the exercise of these freedoms. - Censorship may never be established.



Article 25


The Constitution guarantees the right to assemble peacefully and unarmed in compliance with the laws that govern the exercise of this right, without having to be submitted to a prior authorization. - This provision is not applicable to open-air political, religious or other meetings; these meetings remain entirely submitted to the laws and regulations of [the] police.



Article 26


The Constitution guarantees the right of association, in compliance with the laws that govern the exercise of this right without having to be submitted to a prior authorization.



Article 27


Everyone has the right to address to the public authorities, petitions signed by one or more persons. - The constituted authorities alone have the right to address petitions collectively.



Article 28


The secrecy of correspondence is inviolable. The law determines those agents responsible for the violation of the secrecy of correspondence entrusted to the postal [services].


The law regulates the guarantee to be given to the secrecy of telegrams.



Article 29


The law regulates the use of languages in administrative and judicial matters.



Article 30


No prior authorization is required to exercise proceedings against public functionaries, for faults in their administration, save that which is established in this regard [concerning] the members of the Government.



Article 31


The public functionaries, to whatever order they belong, the members of the Government excepted, may only be deprived of their functions, honors and pensions in the manner determined by the law.



Chapter III. The Sovereign Power



Article 32




1. The sovereign power resides in the Nation.


The Grand Duke exercises it conforming to this Constitution and to the laws of the country.




2. He has no powers other than those formally attributed to him by the Constitution and the particular laws adopted by virtue of the same Constitution, [and] all without prejudice to Article 3 of this Constitution.




3. In the matters reserved to the law by the Constitution, the Grand Duke can only make the regulations and orders to this end, under the conditions and following the modalities specified by the law.




4. However, in the case of international crisis, the Grand Duke can, if there is urgency, act [prendre] in any matter [concerning] the regulations, likewise in derogation of existing legal provisions. The duration of the validity of these regulations is limited to three months.



Article 32bis


The political parties participate in the formation of the popular will and in the expression of universal suffrage. They espouse [exprimer] pluralist democracy.



Section 1. The Prerogative of the Grand Duke



Article 33


The Grand Duke is the Head of State, symbol of its unity and guarantor of the national independence. He exercises the executive power conforming to the Constitution and to the laws of the country.



Article 34


The Grand Duke promulgates the laws within three months of the vote of the Chamber.



Article 35


The Grand Duke appoints to civil and military posts in conformity to the law, and save the exceptions made by it.


A salaried function can only be created by the State by virtue of a legislative provision.



Article 36


The Grand Duke makes the regulations and decisions necessary for the execution of the laws.



Article 37


The Grand Duke makes the treaties. The treaties will not have effect before having been approved by the law and published in the forms specified for the publication of the laws.


The treaties referred to in Chapter III, § 4 [and] Article 49bis, are approved by a law voted under the conditions of Article 114, paragraph 2.


Secret treaties are abolished.


The Grand Duke makes the regulations and orders necessary for the execution of the treaties in the forms which regulate the measures of execution of the laws and with the effects which are attached to these measures, without prejudice to the matters which are reserved by the Constitution to the law.


Cession, exchange [or] to addition of territory can only take place by virtue of a law.


The Grand Duke commands the armed force; he declares war and the cessation of war after having been so authorized by a vote of the Chamber taken under the conditions of Article 114, paragraph 2 of the Constitution.



Article 38


The Grand Duke has the right to remit or reduce the penalties pronounced by the judges, save that which is established concerning the members of the Government.



Article 39


The Grand Duke has the right to mint money in execution of the law.



Article 40


The Grand Duke has the right to confer titles of nobility without ever [having] power to attach any privilege to them.



Article 41


The Grand Duke confers civil and military orders[,] observing in this regard that which the law provides.



Article 42


The Grand Duke may have Himself represented by a Prince of the blood, who shall bear the title of Lieutenant of the Grand Duke and who [shall] reside in the Grand Duchy.


This representative shall take an oath to observe the Constitution before exercising his powers.



Article 43


The civil list is fixed at three hundred thousand gold francs per year.


It may be changed by the law at the commencement of each reign. The budgetary law may allocate each year to the Sovereign House the sums necessary to cover the expenses of representation.



Article 44


The Grand Ducal Palace and the Chateau of Berg are reserved for the residence of the Grand Duke.



Article 45


All provisions of the Grand Duke must be countersigned by a member of the Government.



Section 2. Of Legislation



Article 46


The assent of the Chamber of Deputies is required for each law.



Article 47


The Grand Duke addresses to the Chamber the proposals or bills of law he wishes to submit to adoption.


The Chamber has the right to propose bills of law to the Grand Duke.



Article 48


The interpretation of the laws by way of authority may on take place by the law.



Section 3. Of Justice



Article 49


Justice is rendered in the name of the Grand Duke by the courts and the tribunals.


The orders and judgments are executed in the name of the Grand Duke.



Section 4. Of the International Powers



Article 49bis


The exercise of the attributions reserved by the Constitution to the legislative, executive and judicial powers may be temporarily vested by treaty in institutions of international law.



Chapter IV. Of the Chamber of Deputies



Article 50


The Chamber of Deputies represents the country. The Deputies vote without referring to their constituents and may only have in view the general interest of the Grand Duchy.



Article 51




1. The Grand Duchy of Luxembourg is placed under a regime of parliamentary democracy.




2. The organization of the Chamber is regulated by law.




3. The Chamber is composed of 60 Deputies. A law adopted under the provisions of Article 114, paragraph 2 establishes the number of Deputies to be elected in each of the circumscriptions.




4. The election is direct.




5. The Deputies are elected on the basis of universal suffrage pure and simple, on [a party] list ballot, following the rules of proportional representation, conforming to the principle of the smallest electoral quotient and following the rules to be determined by the law.




6. The country is divided into four electoral circumscriptions:







•
the South with the Cantons of Esch-sur-Alzette and Capellen;






•
the Centre with the Cantons of Luxembourg and Mersch;






•
the North with the Cantons of Diekirch, Redange, Wiltz, Clervaux and Vianden;






•
the East with the Cantons of Grevenmacher, Remich and Echternach.






7. The electors may be called to decide by way of referendum in the cases and under the conditions to be determined by the law.



Article 52


To be an elector, it is necessary:







1.
to be a Luxembourger [masculine] or Luxembourger [feminine];






2.
to enjoy civil and political rights;






3.
to have completed 18 years of age;




To these three qualities shall be added those determined by the law. No tax condition may be required.


To be eligible, it is necessary:







1.
to be a Luxembourger [masculine] or Luxembourger [feminine];






2.
to enjoy civil and political rights;






3.
to have completed 18 years of age;






4.
to be domiciled in the Grand Duchy.




No other condition of eligibility may be imposed.



Article 53


[The following] may neither be electors nor eligible:







1.
[persons] sentenced to criminal punishments;






2.
those who, in a correctional matter, are deprived of the right to vote by [their] sentence;






3.
[persons] of majority under guardianship.




No other case of exclusion may be specified.


The right to vote may be restored by the way of pardon to the persons who have lost it by penal sentence.



Article 54




1. The mandate of Deputy is incompatible:







1.
with the functions of [a] member of the Government;






2.
with those of [a] member of the Council of State;






3.
with those of [a] magistrate of the Judicial Order;






4.
with those of [a] member of the Court of Accounts;






5.
with those of [a] district commissioners;






6.
with those of [a] collector or accounting officer of the State;






7.
with those of [a] military career in active service.






2. The functionaries who find themselves in a case of incompatibility have the right to choose between the mandate confided in them [or] their functions.




3. A Deputy who has been called to the functions of [a] member of the Government and who relinquishes these functions is reinstated of right as first substitute on the list on which he was elected.


This will be the same for the substitute Deputy who, called to the function of [a] member of the Government, renounces the mandate of Deputy devolving to him in the duration of these functions.


In the event of a dispute between several [persons] having the right, reinstatement shall be made in order of votes obtained at the elections.



Article 55


The incompatibilities specified in the preceding article are not an impediment to the others which the law establishes in the future.



Article 56


The Deputies are elected for five years.



Article 57




1. The Chamber verifies the credentials [pouvoirs] of its members and judge the disputes which arise on the subject.




2. On entering into their functions, they take the following oath:


"I swear fidelity to the Grand Duke, obedience to the Constitution and the laws of the State."




3. This oath is taken at a public sitting presided over [entre les mains] by the President of the Chamber.



Article 58


The Deputy, appointed by the Government to a salaried post which he accepts, ceases immediately to sit and resumes his functions only by virtue of a new election.



Article 59


All the laws are submitted to a second vote, unless the Chamber, in agreement with the Council of State, in a public sitting decides otherwise. - There shall be an interval of at least three months between the two votes.



Article 60


At each session, the Chamber appoints its President and its Vice Presidents and composes its Bureau.



Article 61


The sittings of the Chamber are public, save the exceptions determined by its regulations.



Article 62


Every resolution is taken with the absolute majority of votes. In case the votes are equally divided, the measure under deliberation is rejected.


The Chamber may only take a resolution when the majority of its members are present.



Article 63


[Abrogated]



Article 64


The Chamber has the right of inquiry. The law regulates exercise of this right.



Article 65


The Chamber votes on the whole of a law. The vote always takes place by roll call.


At the demand of five Deputies at least, the vote on the whole of a law may proceed by a vote concerning one or more articles of a law.


Vote by proxy is admitted. However no one may receive more than on proxy.



Article 66


The Chamber has the right to amend and divide the articles and amendments proposed.



Article 67


It is forbidden to present petitions in person to the Chamber.


The Chamber has the right to refer to the members of the Government the petitions which are addressed to it. - The members of the Government shall provide explanations of their contents, whenever the Chamber demands it.


The Chamber does not concern itself with any petition having individual interests for its object unless it is aimed at redressing grievances resulting from illegal acts of the Government or the authorities or unless the decision to intervene lies [within] the competence of the Chamber.



Article 68


No action, neither civil, nor penal, can be directed against a Deputy as a result of the opinion or vote cast by him in the exercise of his functions.



Article 69


With the exception of the cases foreseen by Article 68, the Deputies may be prosecuted in penal matter[s], for the duration of the session.


Likewise, the arrest of a Deputy for the duration of the Session is, except in the case of flagrante delicto, submitted to the previous authorization of the Chamber


The authorization of the Chamber is not required for the execution of penalties, even those which deprive freedom, pronounced against a Deputy.



Article 70


The Chamber determines in it regulations the manner in which it exercises its attributions.



Article 71


The sittings of the Chamber are held in the place of the residence of the administration of the Grand Duchy.



Article 72




1. The Chamber meets each year in ordinary session at the time specified by [its] regulations.




2. The Grand Duke may convoke the Chamber extraordinarily; he must do so on the demand of one-third of the Deputies.




3. Every session is opened and closed by the Grand Duke in person, or in his name by [his] proxy appointed for that purpose.



Article 73


[Abrogated]



Article 74


The Grand Duke can dissolve the Chamber.


New elections are held at the latest within three months of the dissolution.



Article 75


The members of the Chamber of Deputies shall receive, in addition to their traveling expenses, an indemnity, of which the amount and conditions are determined by the law.



Chapter V. Of the Government of the Grand Duchy



Article 76


The Grand Duke regulates the organization of his Government, which is comprised of three members at least.


In the exercise of the power attributed to him by Articles 36 and 37, paragraph 4 of the Constitution, the Grand Duke can, in the cases that he determines, entrust [charger] the members of his Government to adopt measures of execution.



Article 77


The Grand Duke appoints and dismisses the members of the Government.



Article 78


Members of the Government are responsible.



Article 79


There is no intermediate authority between the members of the Government and the Grand Duke.



Article 80


Members of the Government have access to the Chamber and must be heard when they demand it.


The Chamber may demand their presence.



Article 81


In no case may an oral or written order of the Grand Duke relieve a member of the Government of his responsibility.



Article 82


The Chamber has the right to accuse members of the Government. - A law shall determine the cases of responsibility, the penalties to be inflicted and the mode of procedure, either on the accusation admitted by the Chamber or the action brought by the injured parties.



Article 83


The Grand Duke may only pardon a condemned member of the Government at the request [demande] of the Chamber.



Chapter Vbis. Of the Council of State



Article 83bis


The Council of State is called to give its opinion on the bills and proposals of law and [of] amendments, which have been and are proposed, as well as on all other questions which have been referred to it by the Government or by the laws. On the articles voted by the Chamber conforming to Article 65, it gives its opinion within the time period specified by the law.


The organization of the Council of State and the manner of the exercise of its attributions are regulated by the law.



Chapter VI. Of Justice



Article 84


Disputes which have civil rights as their object are exclusively of the resort of the tribunals.



Article 85


Disputes which are political rights as their object are of the resort of the tribunals, save the exceptions established by the law.



Article 86


A tribunal or a jurisdiction in contentious matters may only be established by virtue of a law. No extraordinary commissions or tribunals may be created under whatever denomination that may be.



Article 87


The organization of the Superior Court of Justice is provided for by a law.



Article 88


The hearings of the tribunals are public, unless such publicity is a threat to order and morality, and in which case, the tribunal so declares by a judgment.



Article 89


Every judgment is substantiated. It is pronounced in public hearing.



Article 90


The justices of the peace and the judges of the tribunals are directly appointed by the Grand Duke. The councillors of the Court and presidents and vice presidents of the tribunals of the districts [arrondissement] are appointed by the Grand Duke on the advice of the Superior Court of Justice.



Article 91


The justices of the peace, judges of the tribunals of the districts and the councillors of the Superior Court are irremovable. - Any of them may only be deprived of his post or suspended by a judgment. The transfer of one of these judges can only take place by a new appointment and with his consent.


However, in the event of infirmity or misconduct, he may be suspended, dismissed or transferred, following the conditions determined by the law.



Article 92


The salaries of members of the judicial order are specified by the law.



Article 93


Save in the cases of exception specified by the law, no judge may accept salaried functions of the Government, unless he exercises them without compensation, without prejudice however to the cases of incompatibility determined by the law.



Article 94


Particular laws regulate the organization of the military tribunals, their attributions, the rights and obligations of the members of these tribunals and the duration of their functions.


The law also regulates the organization of the jurisdictions [in matters] of labor and the jurisdiction in matters of social security, their attributions, the mode of appointment of their members and the duration of their functions.



Article 95


The courts and tribunals only apply general and local orders and regulations when these comply with the laws. - The Superior Court of Justice settles the disputes of attribution following the mode determined by the law.



Article 95bis




1. Administrative dispute is the resort of the administrative tribunal and of the Administrative Court. These jurisdictions deal with fiscal disputes in the cases and under the conditions determined by the law.




2. The law may create other administrative jurisdictions.




3. The Administrative Court constitutes the supreme jurisdiction of the administrative order.




4. The attributions and the organization of the administrative jurisdictions are regulated by the law.




5. The magistrates of the Administrative Court and of the administrative tribunal are appointed by the Grand Duke. The appointments of the members of the Administrative Court, as well as the presidents and vice presidents of the administrative tribunals, are made, except for the first appointment, on the advice of the Administrative Court.




6. The provisions of Articles 91, 92 and 93 are applicable to the members of the Administrative Court and of the administrative tribunal.



Article 95ter




1. The Constitutional Court decides, by means of opinion [arrt], on the conformity of laws with the Constitution.




2. The Constitutional Court may be referred to [a matter], under title of preliminary opinion [titre prejudiciel]. Following the modalities to be determined by the law, by any jurisdiction to decide on the conformity of the laws, with the exception of the laws concerning the approval of treaties, with the Constitution.




3. The Constitutional court is composed of the President of the Superior Court of Justice, the President of the Administrative Court, two councillors of the Court of Cassation and of five magistrates appointed by the Grand Duke, on the joint advice of the Superior Court of Justice and of the Administrative Court. The provisions of Articles 91, 92 and 93 are applicable to them. The Constitutional Court consists of one Chamber which sits with five magistrates.




4. The organization of the Constitutional Court and the manner of the exercise of its attributions, are regulated by the law.



Chapter VII. Of the Public Force



Article 96


All which concerns the armed force is regulated by the law.



Article 97


The organization and the attributions of the forces of [public] order is the subject of a law.



Article 98


A Civil Guard, whose organization is regulated by the law, may be formed.



Chapter VIII. Of Finances



Article 99


A tax for the benefit of the State may only be established by a law. - No loan charged to the State may be contracted without the assent of the Chamber. - No real property of the State may be alienated if the alienation is not authorized by a special law. However, a general law may determine a threshold below which a special authorization of the Chamber is not required. - Any acquisition by the State of significant [importante] real property, any realization to the benefit of the State of a large infrastructure project or of a [project] of considerable construction [bdtiment], any significant financial commitment of the State must be authorized by a special law. A general law determines the thresholds above which this authorization is required. - Any charge [which] affects [grevant] the budget of the State for more than one fiscal period may only be established by a special law. - Any charge [or] any communal tax [imposition] may only be established with the consent of the Communal Council. - The law determines the exceptions which experience has demonstrated are necessary concerning communal taxes.



Article 100


The taxes for the benefit of the State are voted annually. - The laws which establish them only have force for one year, if they are not renewed.



Article 101


No privilege may be established in matters of tax. Exemption or reduction may only be established by a law.



Article 102


Save in the cases formally excepted by the law, payment may be required of citizens or of public establishments, [and] only under the title of taxes for the benefit of the State or of the commune.



Article 103


Any pension, affective payment [traitment d'attente] [or] any gratuity charged to the treasury may only be granted in accordance with the law.



Article 104


Each year, the Chamber adopts [arrte] the law of accounts and votes the budget. All revenues and expenditures of the State must be shown in the budget and in the accounts.



Article 105




1. A Court of Accounts is responsible for the control of the financial management of the organs, administrations, and services of the State; the law may confer on it the other missions of control of the financial management of public funds.




2. The attributions and the organization of the Court of Accounts as well as the modalities of its control and of the relations with the Chamber of Deputies are determined by the law.




3. The members of the Court of Accounts are appointed by the Grand Duke on proposal by the Chamber of Deputies.




4. The general account of the State is submitted to the Chamber of Deputies, accompanied by the observations of the Court of Accounts.



Article 106


The salaries and pensions of the ministers of the religions are a charge to the State and regulated by the law.



Chapter IX. Of the Communes



Article 107




1. The communes form autonomous collectivities on a territorial basis, possessing juridical personality and managing by their organs their patrimony and their own interests.




2. There is in each commune a communal council directly elected by the inhabitants of the commune; the conditions to be an elector or eligible are regulated by the law.




3. The council establishes annually the budget of the commune and orders the accounts. It may establish the communal regulations, except in case of urgency. It may establish communal taxes, with the approval of the Grand Duke. The Grand Duke has the right to dissolve the council.




4. The commune is administered under the authority of the college of the mayors and aldermen , of which the members must be chosen from among the communal councillors. The conditions of nationality to which the members of the college of mayors and aldermen must comply are determined by a law voted under the conditions of Article 114 paragraph 2 of the Constitution.




5. The law regulates the composition, the organization and the attributions of the organs of the commune. It establishes the status of the communal functionaries. The commune participates in the implementation of education in the manner specified by the law.




6. The law regulates the supervision of the communal administration. It can submit certain acts of the communal organs to the approval of the supervising authority and equally see to their amendment or suspension in case of illegality or of incompatibility with the general interest, without prejudice to the attributions of the judicial or administrative tribunals.



Article 108


The wording of the acts of civil status and the maintaining of registers are exclusively within the attributions of the communal authorities.



Chapter X. Of Public Establishments



Article 108bis


The law may create public establishments, endowed with civil personality, of which it determines the organization and object. Within the limits of their specialty, the power to adopt regulations may be granted to them by the law which may furthermore submit this regulation to the approval of the supervising authority or likewise in view of annulment or suspension in case of illegality, without prejudice to the judicial or administrative tribunals.



Chapter XI. General Provisions



Article 109


The City of Luxembourg is the capital of the Grand Duchy and the seat of Government. The seat of the Government may only be transferred temporarily for grave reasons.



Article 110




1. An oath may only be imposed pursuant to the law, it determines the formula.




2. All civil public functionaries, before entering into their functions, take the following oath:


"I swear fidelity to the Grand Duke, obedience to the Constitution and to the laws of the State. I promise to fulfill my functions with integrity, exactitude and impartiality."



Article 111


Every foreigner in the territory of the Grand Duchy enjoys the protection granted to persons and to property, save the exceptions established by the law.



Article 112


A law, a decree or a regulation of general or communal administration is only obligatory after having been published in the form determined by the law.



Article 113


No provisions of the Constitution may be suspended.



Article 114


Any revision of the Constitution must be adopted in the same terms by the Chamber of Deputies in two successive votes, separated by an interval of at least three months.


No revision will be adopted if it has not obtained at least two-thirds of the votes of the members of the Chamber; votes by proxy will not be admitted.


The text adopted in the first reading by the Chamber of Deputies is submitted to a referendum, which substitutes for the second vote of the Chamber, if in the two months following the first vote demand for it is made[,] either by more than a quarter of the members of the Chamber, or by twenty-five thousand electors inscribed in the electoral lists for legislative elections. The revision can only be adopted if it receives the majority of the valid suffrage expressed. The law governs the modalities of organization of the referendum.



Article 115


During a regency, no change can be made to the Constitution concerning the constitutional prerogatives of the Grand Duke, his status as well as the order of succession.



Chapter XII. Transitory and Supplementary Provisions



Article 116


Until provided for by a law, the Chamber of Deputies shall have the discretionary power to accuse a member of the Government, and the Superior Court of Justice, in general assembly, shall judge him, characterizing the offense and determining the penalty. Nevertheless, the penalty may not exceed that of confinement, without prejudice to cases expressly provided for by the penal laws.



Article 117


From the day the Constitution is executory, all the laws, all the decrees, orders, regulations and other acts which are contrary to it are abrogated.



Article 118


The provisions of the Constitution are not an obstacle to the approval of the Statute of the International Criminal Court, done at Rome on 17 July 1998, and to the execution of the obligations that result under the conditions specified by the said Statute.



Article 119


Pending the conclusion of the conventions referred to in Article 22, the current provisions concerning the religions remain in force.



Article 120


Until the promulgation of the laws and regulations referred to in the Constitution the laws and regulations in force continue to be applicable.



Article 121


[Abrogated]

